DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pages 2-6 of Remarks, filed 10-24-2022, with respect to the rejection(s) of claim(s) 1-7 and 10-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2019/0348708. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2019/0348708 hereinafter Iwasaki in view of JP 2014-212065 A hereinafter Chiga and U.S. Pre-Grant Publication No. 2018/0155198 hereinafter Sato. 
Regarding Claims 1, 7 and 14, Iwasaki teaches a method for producing a sulfide solid electrolyte, comprising: mixing solid electrolyte raw materials that contain lithium element, sulfur element, phosphorus element, and halogen element to form a slurry (paragraphs 69-80); cooling the slurry in a cooling step at room temperature or 0o C or less (paragraphs 89-91); and processing the slurry to form a powder shape (i.e. drying step) (paragraphs 92-93). 
Iwasaki does not disclose that the method comprises the complexing agent as claimed.
However, Chiga teaches a method for producing solid electrolyte comprising: mixing a solid electrolyte raw material and a complexing agent in a reacting chamber to form a complex slurry; and a processing step of drying and heating the complex slurry, wherein the solid electrolyte raw material comprises a lithium element, a sulfur element, a phosphorus element, and a halogen element, and the complex slurry comprises a complex formed of the solid electrolyte raw material and the complexing agent (see Examples 1-4, paragraphs 41-61), wherein the complexing agent contains a compound having a tertiary amino group (paragraph 25 of Chiga). 
The combination does not specifically disclose that the method comprises an intermediate tank equipped with a cooling device and cooling the complex slurry for 0.1 hours or more. 
However, Sato teaches a method for producing solid electrolyte comprising: mixing the solid electrolyte raw material in a biaxial kneading machine (paragraphs 104-105, see Examples 1-2) that is equipped with a cooling device (paragraphs 64-65, 113), and cooling the slurry with a cooling medium at -5o C (paragraph 113 [based on the reaction time it is reasonable to conclude that the cooling time is at least 0.1 hours or more]). 
Therefore, it would have been obvious to one of ordinary skill in the art to include such cooling process before the effective filing date of the claimed invention because Sato discloses that such modification can control the reaction temperature for solid raw materials  (paragraphs 63-65). 
Regarding Claim 2, the combination teaches that the method further comprises pulverizing the complex (see Examples 1-4 of Chiga). 
Regarding Claims 3-4, the combination teaches that the cooling is carried out after the pulverizing and the cooling is carried out by keeping the complex slurry at a temperature lower than 23o C (see Iwasaki, Chiga and Sato as described above). 
Regarding Claims 5-6, the combination teaches mixing the solid electrolyte raw material, the complexing agent, and a solvent not dissolving the complex (see Examples 1-4 of Chiga). 
Regarding Claims 10-12, the combination teaches that the solid electrolyte raw material comprises lithium sulfide, diphosphorus pentasulfide, amorphous or crystalline Li3PS4, and lithium bromide (see Iwasaki, Chiga and Sato as described above). 
Regarding Claim 13, the combination teaches that the sulfide solid electrolyte contains a thio-LISICON Region II-type crystal structure (see Examples 1-4 of Chiga). 
Regarding Claims 15-16, the combination teaches mixing the raw material in a reactor with a rotating part and heating the complex slurry (see Iwasaki, Chiga and Sato as described above). 

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach the claimed complexing agent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729